Name: Commission Implementing Regulation (EU) 2017/1846 of 12 October 2017 amending Implementing Regulation (EU) 2017/1272 as regards the budgetary ceilings for 2017 applicable to certain direct support schemes in Portugal
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  budget;  Europe;  cooperation policy
 Date Published: nan

 13.10.2017 EN Official Journal of the European Union L 264/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1846 of 12 October 2017 amending Implementing Regulation (EU) 2017/1272 as regards the budgetary ceilings for 2017 applicable to certain direct support schemes in Portugal THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (1), and in particular Articles 22(1) and 42(2) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2017/1272 (2) fixed the annual national ceilings for certain direct payment schemes in 2017. (2) Implementing Regulation (EU) 2017/1272 sets a ceiling for the redistributive payment in Portugal in accordance with Portugal's decision to apply the redistributive payment as from claim year 2017. Subsequently it has appeared that the financial allocation notified by Portugal omitted a part of the intended expenditure under that scheme. In order to ensure that the objective of the scheme to increase the support for the first hectares of a holding is met, the financial allocation for the redistributive payment in Portugal in 2017 should therefore be increased. (3) As a consequence, in accordance with Article 22 of Regulation (EU) No 1307/2013, the ceiling for the basic payment scheme in Portugal in 2017 should be reduced accordingly. (4) Implementing Regulation (EU) 2017/1272 should therefore be amended accordingly. (5) As the amendment made by this Regulation affects the application of Implementing Regulation (EU) 2017/1272, which applies from 1 January 2017, this Regulation should apply from the same date. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Implementing Regulation (EU) 2017/1272 The Annex to Implementing Regulation (EU) 2017/1272 is amended as follows: (1) in point I, the entry for Portugal is replaced by the following: Portugal 267 437 (2) in point III, the entry for Portugal is replaced by the following: Portugal 23 050 Article 2 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 608. (2) Commission Implementing Regulation (EU) 2017/1272 of 14 July 2017 establishing budgetary ceilings for 2017 applicable to certain direct support schemes provided for in Regulation (EU) No 1307/2013 of the European Parliament and of the Council (OJ L 184, 15.7.2017, p. 5).